Citation Nr: 1212066	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-20 650	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating greater than 20 percent for prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability based upon service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and I. H.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1967 to May 1971. 

This appeal arises to the Board of Veterans' Appeals (Board) from April 2006 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part, an April 2006 rating decision granted service connection for prostate cancer-status post radical retropubic prostatectomy, and assigned an initial noncompensable rating effective from January 6, 2006.  The Veteran appealed for a higher initial rating and in a May 2007 rating decision the RO granted a 10 percent rating effective from January 6, 2006.   An October 2008 rating decision granted a 20 percent rating effective January 6, 2006.  The Veteran has continued his appeal for a higher initial rating for prostate cancer residuals.

In his May 2007 substantive appeal (and again during his recent hearing), the Veteran claimed that service-connected cancer has caused a psychological disability.  This is referred for appropriate action.

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and he was informed of the type of evidence necessary to substantiate his claim.  See 38 C.F.R. § 3.103(c) (2011).  The Board notes that the Veteran's accredited service representative was unable to attend the scheduled hearing.  The Veteran was informed at that time that he could provide testimony and that his representative service organization would be allowed an opportunity to submit a statement in support of his appeal and to request an additional hearing, if desired.  As the Board finds that additional development is required prior to appellate review, to avoid further delay the Veteran and his representative are hereby notified that a statement in support of the claim or a motion for an additional Board hearing may be submitted at any time prior to re-certification of the appeal to the Board.

The Veteran also testified in August 2011 that he could not work full-time since prostate cancer was discovered.  The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board has, therefore, included a TDIU claim to the title page.  Further development is needed to properly adjudicate the claim to include any pending service connection or secondary service connection claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a medical examination or opinion on the matter when necessary.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Initial Rating for Residuals of Prostate Cancer

The available medical evidence shows the Veteran's prostate was removed at Womack Army Hospital in January 2004.  VA records show he underwent a genitourinary compensation examination in March 2007.  The report notes that prostate cancer is in remission; however, the report does not address whether the Veteran has needed any antineoplastic chemotherapy or other therapeutic procedure since his January 2004 prostatectomy.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge that he has had recent episodes of hematuria and that in January 2011 a urologist at Womack Army Hospital suspected that a malignancy possibly remained.  He reported that he had undergone cytoscopy on October 21, 2010, and he submitted clinical records at that hearing.  The records include an X-ray report indicating that a malignancy cannot be excluded.  

Malignant neoplasms of the genito-urinary system warrant a 100 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011).  An adjacent rating note states: 

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Because the March 2007 VA compensation examination report is unclear as to whether all therapeutic procedures have terminated and because a more recent Womack report mentions that malignancy cannot be excluded, the Veteran must be re-examined to determine the nature and severity of his prostate cancer residuals.

TDIU

The record also raises the issue of entitlement to a TDIU.  The Board notes that a TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In this case, the TDIU claim has not been developed for Board review.  Any pending, inextricably intertwined service connection or secondary service connection claims should be adjudicated as well.

This case is remanded to the AMC for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should make arrangements for an examination by an appropriate specialist.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, note that review in the report, examine the Veteran, and offer a diagnosis.  The examiner is asked to address whether surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure has been necessary at any time since radical prostatectomy and to identify, to the extent possible, the date of cessation of any such treatment.  The examiner is also asked to address the likelihood that any malignancy remains.  A complete rationale should be provided for any conclusion.  

3.  Following the above, the RO/AMC should review all the relevant evidence and re-adjudicate the claim for a higher initial rating for prostate cancer residuals, including consideration of any applicable 100 percent ratings during the course of this appeal under Diagnostic Code 7528.  

4.  The RO/AMC should then develop the TDIU claim as necessary, taking into consideration that new service connection claims for secondary psychological impairment are pending.  All applicable must be considered, including any extraschedular consideration required under 38 C.F.R. § 4.16(b) and § 3.321 (b).  

5.  Following the above, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


